DETAILED ACTION
This action is responsive to the Applicant’s response filed 5/02/2022.
As indicated in Applicant’s response, no claims have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The only rejection of record being a Provisional Double patenting rejection (ODP) for conflict over the language of a parent case now issued as USPN: 10,394,538. 
The filing of a Terminal Disclaimer per this current response (5/02/2022) specifies equal statutory term of a prior parent case issued as Patent Number 10,725,757 with that of the instant case.  Since this ‘757 Patent Number when issued also relies on a Terminal Disclaimer (03/02/2020) specifying statutory term being equal to that of a patented case issued as USPN: 10,394,538, the disclaimer as currently filed is deemed sufficient to overcome the obviousness deficiency over the language of patent 10,394,538 (as effectuated per the ODP executed with the last Office Action), by virtue of a same expiration date of both patent 10,725,757 and 10,394,538 as dictated by the Terminal Disclaimer filed per 3/02/2020 from above.
The last outstanding Double Patenting rejection (ODP) is herein withdrawn and the case is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 21, 2022